Name: Commission Regulation (EC) No 97/95 of 17 January 1995 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the minimum price and compensatory payment to be paid to potato producers and of Council Regulation (EC) No 1868/94 establishing a quota system in relation to the production of potato starch
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  international trade;  prices;  agricultural structures and production;  European Union law
 Date Published: nan

 Avis juridique important|31995R0097Commission Regulation (EC) No 97/95 of 17 January 1995 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the minimum price and compensatory payment to be paid to potato producers and of Council Regulation (EC) No 1868/94 establishing a quota system in relation to the production of potato starch Official Journal L 016 , 24/01/1995 P. 0003 - 0015COMMISSION REGULATION (EC) No 97/95 of 17 January 1995 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the minimum price and compensatory payment to be paid to potato producers and of Council Regulation (EC) No 1868/94 establishing a quota system in relation to the production of potato starchTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Regulation (EC) No 1866/94 (2), and in particular Article 8 thereof, Having regard to Council Regulation (EEC) No 1543/93 of 14 June 1993 fixing the amount of the premium paid to producers of potato starch during the 1993/94, 1994/95 and 1995/96 marketing years (3), and in particular Article 3 thereof, Having regard to Council Regulation (EC) No 1868/94 of 27 July 1994 establishing a quota system in relation to the production of potato starch (4), and in particular Article 8 thereof, Whereas Regulation (EC) No 1868/94 lays down a system of quotas for the production of potato starch which may benefit from Community aid; whereas Member States are to allocate such quotas on the basis of production in a reference period and of investments made by undertakings producing potato starch before 31 January 1994 which did not give rise to production in the reference period; whereas both criteria are of equal importance; whereas it is necessary to make provision for a proportionate adjustment to allocations in order to ensure that such producers do not exceed a Member State's quota; Whereas conditions should be set in order to ensure that only genuine investments which have given rise to more than a minimal increase in production before 31 January 1994 should be taken into account by Member States in the allocation of sub-quotas; Whereas conditions should be included to ensure that the reserve of 110 000 tonnes, created to cover production in Germany in the marketing year 1996/97, is used only for cases where the production results from investments irreversibly undertaken before 31 January 1994 and only after exhaustion of any quota made available as a result of the cessation of trading of undertakings producing potato starch; Whereas it is necessary to specify what matters should be covered by a cultivation contract between an undertaking producing potato starch and a producer so as to prevent the conclusion of contracts in excess of the undertaking's sub-quota; whereas such undertakings should be prohibited from accepting delivery of potatoes not covered by a cultivation contract, as this would put at risk the effectiveness of the quota system and the requirement that the minimum price under Article 8 (1) of Regulation (EEC) No 1766/92 be paid for all potatoes intended for starch production; whereas, nevertheless, it should be possible, where climatic reasons lead to production in the areas covered by the cultivation contract of a larger quantity of potatoes or of potatoes with a higher starch content than was originally foreseen, for an undertaking producing potato starch to accept such potatoes provided that it pays the minimum price, referred to above; Whereas potatoes having a starch content of less than 13 % cannot be considered potatoes intended for the manufacture of potato starch within the meaning of Article 8 of Regulation (EEC) No 1766/92; whereas potatoes with a starch content of less than 13 % should not be accepted by starch producing undertakings; whereas the Commission should, where climatic reasons lead to a lower starch content, and at the request of a Member State, be able to authorize the acceptance of potatoes having a starch content of not less than 12,8 %; Whereas, for the sake of clarity, some of the provisions of Regulation (EEC) No 1543/93 which are compatible with, and necessary for, the application of the quota system should be incorporated in this Regulation; Whereas it is necessary to define acceptable methods for determining the underwater weight of potatoes and to provide a table showing the corresponding starch content and aid payable; Whereas inspection measures should be introduced to ensure that only starch produced in accordance with the provisions of this Regulation gives rise to compensatory payments or to payment of the premium; Whereas, in order to protect producers of potatoes intended for the production of starch, it is essential for the minimum price set out in Article 8 (1) of Regulation (EEC) No 1766/92 to be paid for all potatoes; whereas it is therefore necessary to provide for sanctions where the minimum price has not been paid, or where undertakings have accepted potatoes not covered by a cultivation contract; Whereas rules are necessary to ensure that potato starch produced in excess of an undertaking's sub-quota is exported without export refund, as is required by Article 6 (1) of Regulation (EC) No 1868/94; whereas sanctions should be applied in the event of any breach; Whereas it is necessary to specify what will happen to the sub-quota of undertakings which merge, change ownership or cease trading; Whereas, in order to enable the Member States and the Commission to control the operation of the quota system, the information to be communicated by undertakings producing potato starch to the Member State, and by the Member State to the Commission, should be specified; Whereas, since Regulation (EEC) No 1543/93 is to be repealed with effect from 1 July 1995, on which date the quota system comes into operation, Commission Regulation (EEC) No 1711/93 (5), as amended by Regulation (EC) No 1993/94 (6), should be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Title I DEFINITIONS - QUOTA SYSTEM Article 1 For the purposes of this Regulation, the following definitions shall apply: (a) quota: the quota laid down for each Member State by Article 2 (1) of Regulation (EC) No 1868/94; (b) sub-quota: that part of the quota allocated by the Member State to a starch-producing undertaking; (c) starch-producing undertaking: - any natural or legal person established on the territory of the Member State concerned which has received the premium referred to in Article 1 of Regulation (EEC) No 1543/93 during the marketing years 1990/91, 1991/92 and 1992/93 or during the marketing year 1992/93, - by way of derogation from the first indent, in the case of the investments referred to in the second subparagraph of Article 2 (1) of Regulation (EC) No 1868/94 in Germany, any natural or legal person which begins production during the 1996/97 marketing year in accordance with Article 3 (2) of this Regulation; (d) producer: any natural or legal person or group of such persons, which delivers to a starch-producing undertaking potatoes produced by itself or its members, in its own name and on its own behalf under a cultivation contract concluded by itself or in its own name; (e) cultivation contract: any contract concluded between a producer or group of producers and the starch-producing undertaking; (f) potatoes: potatoes intended for the manufacture of potato starch as referred to in Article 8 of Regulation (EEC) No 1766/92 and having a starch content of at least 13 %; (g) unprocessed starch: starch produced under CN code 1108 13 00 which has not undergone any processing; (h) merger of starch-producing undertakings: the consolidation into a single undertaking of two or more starch-producing undertakings; (i) transfer of ownership of a starch-producing undertaking: the assignment or absorption of the assets of an undertaking holding a sub-quota, to one or more starch-producing undertakings; (j) transfer of ownership of a starch factory: the assignment of ownership of a technical unit, including all the plant required to manufacture starch, to one or more undertakings, resulting in the partial or total absorption of the outpost of the undertaking making the assignment; (k) lease of a factory: the leasehold contract of a technical unit including all the plant required for the manufacture of starch, with a view to its operation, concluded for a period of at least three consecutive marketing years with an undertaking which is established within the same Member State as the factory in question, if, after the lease takes effect, the undertaking which rents the factory can be considered a single starch-producing undertaking for its entire production. Article 2 1. For the marketing years 1995/96, 1996/97 and 1997/98, the quota referred to in Article 2 (2) of Regulation (EC) No 1868/94 shall be allocated before 8 March 1995 to undertakings producing potato starch in the Member State of production. The allocation shall take account of: - either the average amount of potato starch produced by each undertaking in the marketing years 1990/91, 1991/92 and 1992/93 and for which the premium referred to in Article 1 of Regulation (EEC) No 1543/93 was paid, - or the amount of starch produced by each undertaking during the marketing year 1992/93 for which the premium was paid; and, where appropriate, the new capacity created by investments taken into account in accordance with Article 3. 2. The total quantities established in accordance with paragraph 1 shall, where necessary, be adjusted proportionately as required by the quota. 3. Where Article 6 (2) of Regulation (EC) No 1868/94 applies, the sub-quotas allocated shall be adjusted appropriately at the beginning of the marketing year following that in which the quota was exceeded. Article 3 1. Subject to the conditions set out below, the Member State shall take into account the investments actually made before 31 January 1994 which did not give rise to starch production in the reference period chosen by that Member State: (a) the investment plan on which the new production capacity to be developed is based shall be submitted to the competent authority; (b) the plan shall estimate the new production capacity likely to be created by the planned investments; (c) only plans which are intended to increase initial production capacity by at least 5 % in terms of either daily capacity or of extra working days over and above the usual period of manufacture in the undertaking shall be taken into consideration; (d) only investment actually undertaken before 31 January 1994 under the plan submitted and amounting to at least 10 % of the total cost estimated in the plan shall be taken into consideration and then only at the level actually achieved; (e) every undertaking affected by this paragraph shall submit a reasoned application, accompanied by all available supporting documents, to the competent authority of the Member State by 8 February 1995. 2. For the 1996/97 marketing year, Germany is authorized to make use of the reserve of up to 110 000 tonnes, provided that: (a) its initial quota is fully allocated in accordance with Article 2 no later than 8 March 1995; (b) the sub-quotas which become available after 8 March 1995 as a result of cessation of trading are fully utilized before 31 March 1996 in accordance with Article 17 (3); (c) the reserve is utilized only in respect of irreversible investments made before 31 January 1994 in conformity with the conditions laid down in paragraph 1, with the exception of subparagraph (d); (d) Germany lays down the conditions referred to above and sends them immediately to the Commission before allocating the reserve. For the 1997/98 marketing year, only actual production in 1996/97, subject to a maximum limit of 110 000 tonnes, shall create a right to a supplementary sub-quota. Title II PRICE AND PREMIUM SYSTEM Article 4 1. A cultivation contract shall be concluded for each marketing year. Each contract shall have an identification number and include at least the following information: - the name and address of the producer or group of producers, - the name and address of the starch-producing undertaking, - the areas cultivated, in hectares and ares, - the quantity of potatoes in tonnes to be harvested there and delivered to the undertaking, - the average starch content of the potatoes, based on the average starch content of the potatoes delivered by the producer to the undertaking over the last three marketing years or, if such information is not available, on the average content for the area of supply, - a commitment by the undertaking to pay the producer the minimum price referred to in Article 8 (1) of Regulation (EEC) No 1766/92. 2. Each starch-producing undertaking shall forward to the competent authority by 31 May preceding the marketing year in question a summary of the contracts, including for each contract, the identification number, the name of the producer and the tonnage contracted, expressed in terms of starch equivalent. 3. The total in starch equivalent of the quantities listed in the cultivation contracts shall not exceed the sub-quota established for that undertaking. 4. Where the quantity actually produced under the cultivation contract in starch equivalent exceeds the quantity stated in the contract, that quantity may be delivered, if the undertaking so chooses, provided the minimum price referred to in Article 8 (1) of Regulation (EEC) No 1766/92 is paid for it. 5. An undertaking may not take delivery of potatoes not covered by a cultivation contract. Article 5 Starch manufacturers shall take delivery of potatoes either at the starch-producing undertakings themselves or at their delivery points. The operations described in Articles 6 and 8 shall be carried out at the time of delivery and under the authority of an inspector approved by the Member State. Article 6 1. Where so required for the purposes of one of the methods referred to in Annex I, the gross weight of the potatoes shall be determined for each load at the time of delivery by comparative weighings of the means of transport used, loaded and empty. 2. The undertaking shall refuse consignments which have a starch content of less than 13 %. However, on receipt of a reasoned request from the Member State, a derogation from this rule may be granted, in particular for climatic reasons, and a starch content of not less than 12,8 % accepted. In that case the minimum price to be paid shall be that for a starch content of 13 %. The Commission shall adopt rules to implement this paragraph in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92. 3. The net weight of the potatoes shall be determined by one of the methods described in Annex I. Article 7 1. The premium shall be granted to starch-producing undertakings in respect of starch produced from potatoes of sound and fair marketable quality, on the basis of the quantity of potatoes used and their starch content, at the rates laid down in Annex II up to the quantity of starch for which they hold a sub-quota. Where the starch content of the potatoes is calculated by Reimann's or Parrow's scale and corresponds to a figure appearing on two or three lines in the second column of Annex II, the rates applicable shall be those for the second or third line. 2. Where the batches delivered contain 25 % or more of potatoes which can pass through a screen with a square mesh of 28 mm (hereinafter described as 'tailings'), the net weight used for determining the minimum price to be paid by the starch manufacturer shall be reduced as follows: "" ID="1">25 to 30 %> ID="2">10 %"> ID="1">31 to 40 %> ID="2">15 %"> ID="1">41 to 50 %> ID="2">20 %"> If the batches contain more than 50 % of tailings, they shall be dealt with by mutual agreement and no premium shall be paid thereon. The percentage of tailings shall be determined at the same time as the net weight. 3. Observance of the limits of the sub-quota by the undertakings shall be determined on the basis of the quantity and starch content of the potatoes used, in accordance with the rates laid down in Annex II. Article 8 The starch content of the potatoes shall be determined on the basis of an underwater weight valid for 5 050 grams of potatoes supplied. The water used shall be clean and without additives and its temperature shall be less than 18 °C. Article 9 1. A receipt form shall be drawn up under the joint responsibility of the starch-producing undertaking, the approved inspector and the supplier. The undertaking shall deliver a copy to the producer and retain the original so that it may, if necessary, be submitted to the agency responsible for the monitoring of premiums. 2. The receipt form shall contain at least the following information where this appears from operations carried out pursuant to Articles 5 to 8: - date of delivery, - delivery number, - number of the cultivation contract, - name and address of the potato producer, - weight of the means of transport on arrival at the starch factory or delivery point, - weight of the means of transport after unloading and removal of residual earth, - gross weight of the delivery, - reduction for extraneous matter and weight of water absorbed during washing, expressed as a percentage and applied to the gross weight of the delivery, - reduction, expressed in weight, applied to the gross weight of the delivery as a result of extraneous matter, - percentage of tailings, - total net weight of the delivery (gross weight less the reduction, including the correction for tailings), - starch content, expressed as a percentage or underwater weight, - unit price to be paid. Article 10 For each producer, the starch-producing undertaking shall draw up a summary payment slip containing the following particulars: - business name of the starch-producing undertaking, - name and address of the potato producer, - cultivation contract number, - date and number of the receipt forms, - net weight of each delivery after any reductions as provided for in Article 9 (2), - unit price per delivery, - total amount due to the grower, - sums paid to the potato producer and date of payments, - signature and stamp of the starch manufacturer. Title III PAYMENTS - PENALTIES Article 11 1. The following payments shall be subject to the requirements set out below: (a) in the case of the compensatory payment provided for in Article 8 (2) of Regulation (EEC) No 1766/92, to the requirement that proof is provided that a price not less than that referred to in Article 8 (1) of that Regulation has been paid at the delivered-to-factory stage in accordance with the rates set out in Annex II; (b) in the case of the premium referred to in Article 5 of Regulation (EC) No 1868/94, to the conditions that: - the undertaking provides proof that it produced the starch in question during the marketing year concerned, and that - the undertaking proves that it paid a price not less than that referred to in Article 8 (1) of Regulation (EEC) No 1766/92, at the delivered-to-factory stage for the whole quantity of potatoes produced in the Community, used for the production of starch and covered by the cultivation contracts referred to in Article 4. 2. The proof referred to in paragraph 1 shall be furnished by submission of the summary payment slip provided for in Article 10, accompanied either by certification of payment by the producer or by a voucher issued by the financial undertaking that made the payment on the order of the starch manufacturer, certifying that such payment has been made. Article 12 The premium and the compensatory payment shall be paid by the Member State on whose territory the potato starch was manufactured within four months of the date on which the proof referred to in Article 11 was furnished. The Member State concerned shall inform the Commission, not later than one month after making those payments, of the quantities of potatoes for which the premium and compensatory payments were paid. Article 13 1. The Member States shall introduce inspection arrangements for on-the-spot verification of the operations conferring entitlement to the premium and compensatory payment and compliance with the sub-quota laid down for each starch-producing undertaking. In order to carry out such checks, inspectors shall have access to the stock records and accounts of undertakings and to manufacturing and storage premises. During each processing period, inspection shall cover the entire processing of at least 10 % of the potatoes supplied to the undertaking. 2. Member States shall inform each starch-producing undertaking, as appropriate, of the amounts of starch by which it has exceeded its sub-quota. 3. Should the competent body establish that the obligations specified in the second indent of Article 11 (1) (b) have not been respected by the undertaking, that undertaking shall, in the absence of force majeure, lose entitlement to premiums, in whole or in part, as follows: - if the obligations have not been observed in respect of a quantity of starch less than 20 % of the total quantity of starch produced by the undertaking, the premium granted shall be reduced by five times the percentage in question, - if the percentage in question is 20 or more, no premium shall be granted. 4. If contravention of the prohibition contained in Article 4 (5) is established, the premium paid for the sub-quota shall be reduced as follows: - if the check shows a quantity of starch equivalent accepted by the undertaking of less than 10 % of its sub-quota, the total premiums to be paid to the undertaking for the marketing year in question shall be reduced by 10 times the percentage in question, - if the quantity not covered by production contracts is greater than the amount specified in the first indent, no premium shall be granted for the marketing year in question. Furthermore, no premium shall be paid to the undertaking for the following marketing year. 5. Inspections undertaken pursuant to this Article shall be without prejudice to any further verification by the competent authorities. Article 14 1. The export operation referred to in Article 6 of Regulation (EC) No 1868/94 shall be regarded as having taken place when: (a) the competent body of the Member State of production, irrespective of the Member State from which the starch was exported, has received the proof referred to in Article 15 (2); (b) the Member State of exportation has accepted the relevant export declaration before 1 January following the end of the marketing year during which the starch was produced; (c) the starch in question has left the customs territory of the Community no later than 60 days after 1 January as specified in (b); (d) the product has been exported without refund. Except in cases of force majeure, if all the conditions set out in the first subparagraph are not complied with, any quantity of starch which exceeds the sub-quota shall be regarded as having been disposed of on the internal market. 2. In cases of force majeure, the competent body of the Member State on whose territory the starch was produced shall adopt measures appropriate to the circumstances cited by the party concerned. Where the starch is exported from the territory of a Member State other than the one where it was produced, these measures shall be taken after receiving the views of the competent authorities of that Member State. 3. For the purposes of this Regulation, Article 34 of Regulation (EEC) No 3665/87 (7) may be not invoked. Article 15 1. By way of derogation from Article 12 of Commission Regulation (EEC) No 891/89 (8), the security for licences shall be ECU 23 per tonne. 2. Proof that the starch-producing undertaking in question has complied with the conditions laid down in the first subparagraph of Article 14 (1) shall be furnished to the competent body of the Member State on whose territory the starch was produced, before 1 April of the calendar year following the end of the marketing year during which it was produced. 3. Such proof shall be furnished by the production of: (a) an export licence issued to the undertaking in question by the competent authority of the Member State referred to in paragraph 1 bearing one of the following statements, by way of derogation from Article 5 of Regulation (EEC) No 1620/93 (9): - « Para exportaciÃ ³n sin restituciÃ ³n, de conformidad con el artÃ ­culo 6 del Reglamento (CE) no 1868/94 », - »Skal eksporteres uden restitution, jf. artikel 6 i forordning (EF) nr. 1868/94 «, - "Ausfuhr ohne Erstattung gemaess Artikel 6 der Verordnung (EG) Nr. 1868/94", - «Pros exagogi choris epistrofi symfona me to arthro 6 toy kanonismoy (EK) arith. 1868/94 », - 'For export without refund under Article 6 of Regulation No (EC) 1868/94', - « Ã exporter sans restitution conformÃ ©ment Ã l'article 6 du rÃ ¨glement (CE) no 1868/94 », - « Da esportare senza restituzione a norma dell'articolo 6 del regolamento (CE) n. 1868/94 », - "Overeenkomstig artikel 6 van Verordening (EG) nr. 1868/94 zonder restitutie uit te voeren", - « A exportar sem restituiÃ §ao em conformidade com o artigo 6 º do Regulamento (CE) n º 1868/94 », - "Viedaeaen tuetta asetuksen (EY) N :o 1868/94 6 artiklan mukaisesti", - "Foer export utan exportbidrag enligt artikel 6 i foerordning (EG) nr 1868/94" ; (b) the documents referred to in Articles 30 and 31 of Commission Regulation (EEC) No 3719/88 (10) required for the release of the security; (c) a statement by the undertaking certifying that it produced the starch; and (d) in the circumstances referred to in paragraph 4, when withdrawal from stock occurs: - before acceptance of the export declaration referred to in Article 14 (1) (b), further proof provided by the competent authorities of the Member State where storage took place, or - after acceptance of the export declaration referred to in Article 14 (1) (b), further proof within the meaning of Article 31 (2) (a) of Regulation (EEC) No 3719/88, provided by the customs authorities of the Member State where storage took place. In both cases, the further proof shall testify to the withdrawal from stock of the product in question or the corresponding substitute quantity within the meaning of paragraph 4. 4. When the unprocessed starch produced by a starch-producing undertaking is stored for export in a silo, warehouse or bin outside the factory of the manufacturer in the Member State of production, or in any other Member State, where other unprocessed starch produced by other undertakings or by the same one is also stored so that the products so stored cannot be physically distinguished, all such products shall be placed under administrative supervision offering guarantees equivalent to those of the customs services until the export declaration referred to in Article 14 (1) (b) has been accepted, and shall be placed under customs supervision as soon as the declaration is accepted. Article 16 1. The Member State concerned shall impose on the quantities which are considered to have been disposed of on the internal market, within the meaning of the second subparagraph of Article 14 (1), a charge equal: - in the case of unprocessed starch or any by-product under the Annex to Regulation (EEC) No 1620/93, to the fixed tariff component per tonne of starch or by-product during the marketing year in which the starch or by-product was produced, - in the case of modified starch or any other by-product not coming under Annex II to the Treaty but falling within the scope of Commission Regulation (EC) No 1222/94 (11), to the fixed tariff component of ECU 277 per tonne plus any ad valorem duty applicable to the product in question. 2. The Member State concerned shall, before 1 May following 1 January as specified in Article 14 (1) (b), notify the starch-producing undertakings of the total amount to be paid. That total amount shall be paid by the undertakings in question no later than 20 May of that year. Article 17 1. In the event of the merger or transfer of starch-producing undertakings and in the event of the transfer of starch factories, the quotas referred to in Article 2 (2) of Regulation (EC) No 1868/94 shall be adjusted as follows: (a) in the event of the merger of starch-producing undertakings, the Member State shall allocate to the undertaking resulting from the merger a sub-quota equal to the sum of the sub-quotas allocated prior to the merger to the starch-producing undertakings concerned; (b) in the event of the transfer of a starch-producing undertaking, the Member State shall allocate to the transferee undertaking the sub-quota of the undertaking transferred. Where there is more than one transferee undertaking, the sub-quota shall be allocated in proportion to the production of starch which each has absorbed; (c) in the event of the transfer of a starch factory, the Member State shall reduce the sub-quota of the undertaking transferring ownership of the factory and increase the sub-quota of the starch-producing undertaking or undertakings purchasing the factory in question by the quantity deducted, in proportion to the production absorbed. 2. In the event of the closure, in circumstances other than those referred to in paragraph 1, of: (a) a starch-producing undertaking; (b) one or more factories of a starch-producing undertaking, the Member State may allocate the sub-quotas involved by such closure to one or more starch-producing undertakings. 3. In the event of the lease of a factory belonging to a starch-producing undertaking, the Member State shall reduce the sub-quota of the undertaking which offers the factory for rent and shall allocate the portion by which the sub-quota was reduced to the undertaking which rents the factory in order to produce starch in it. If the lease is terminated before the term referred to in Article 1 (k), the adjustment of the sub-quota pursuant to the preceding subparagraph shall be cancelled retroactively by the Member State as from the date on which the lease took effect. Article 18 The measures referred to in Article 17 shall take effect when the closure of the undertaking or factory, the merger or transfer occurs: (a) between 1 July and 31 March of the following year, for the marketing year current during that period; (b) between 1 April and 30 June of the same year, for the marketing year following that period. Title IV NOTIFICATIONS Article 19 1. A Member State shall notify the allocation of the quota referred to in Article 2 (2) of Regulation (EC) No 1868/94 to the starch-producing undertakings concerned no later than 31 January 1995, and shall immediately forward this information to the Commission. 2. No later than 31 March of each marketing year, the starch-producing undertakings shall inform the competent authorities of: - the quantities of starch potatoes which have qualified under Article 8 (1) and (2) of Regulation (EEC) No 1766/92; - the quantities of starch in respect of which the premium referred to in Article 5 of Regulation (EC) No 1868/94 was paid. 3. When Article 3 of Article 17 applies, the Member States shall supply the Commission with detailed information and furnish evidence that the conditions laid down in those Articles have been complied with no later than 30 June of each marketing year. Article 20 Each Member State shall inform the Commission no later than 30 June of each marketing year of: - the quantities of starch potatoes which have qualified under Article 8 (1) and (2) of Regulation (EEC) No 1766/92, - the quantities of starch in respect of which the premium referred to in Article 5 of Regulation (EC) No 1868/94 has been paid, - the quantities and sub-quotas for the starch-producing undertakings concerned by Article 6 (2) of Regulation (EC) No 1868/94, - the quantities referred to in Article 13 (3) and (4) of this Regulation, - the quantities referred to in Article 16 of this Regulation. Title V FINAL PROVISIONS Article 21 The conversion rate to be used to express the minimum price, the premium and the compensatory payment in national currency shall be that valid on the day on which the potatoes are received by the starch manufacturer. Article 22 Regulation (EEC) No 1711/93 is hereby repealed with effect from 1 July 1995. Article 23 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995, with the exception of Articles 1, 2 and 3, which shall apply immediately. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 1995. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 181, 1. 7. 1992, p. 21. (2) OJ No L 197, 30. 7. 1994, p. 1. (3) OJ No L 154, 25. 6. 1993, p. 4. (4) OJ No L 197, 30. 7. 1994, p. 4. (5) OJ No L 159, 1. 7. 1993, p. 84. (6) OJ No L 200, 3. 8. 1994, p. 13. (7) OJ No L 351, 14. 12. 1987, p. 1. (8) OJ No L 94, 7. 4. 1989, p. 13. (9) OJ No L 155, 26. 6. 1993, p. 29. (10) OJ No L 331, 2. 12. 1988, p. 1. (11) OJ No L 136, 31. 5. 1994, p. 5. ANNEX I Method A The net weight of the potatoes is determined by taking samples. Samples are taken from several parts of the means of transport used and at three different levels, namely the upper, middle and lower levels. The residual earth is discharged before the means of transport is weighed empty. Samples taken for weight checking should weigh not less than 20 kilograms. The tubers are washed, cleaned of any extraneous matter and re-weighed. The recorded weight is reduced by 2 % to allow for the quantity of water absorbed during washing. The result constitutes the total reduction to be applied to 1 000 kilograms of potatoes. Method B The potatoes constituting a batch from a single grower are collected in silos. The potatoes are washed, the extraneous matter is removed and the total actual weight of the potatoes in the silos is determined, allowing 2 % for absorbed water. Method C 1. This method of determining the actual weight of the potatoes shall apply where batches of potatoes from different growers are collected in the same silo, provided that the growers have first agreed to the use of this method. Before the total actual weight of the batches is determined, the net weight of each batch must be determined by means of Method A. 2. The potatoes collected in the silo are then washed, the extraneous matter is removed and their total actual weight is determined, allowing 2 % for absorbed water. 3. If the total weight of the batches of washed potatoes is different from the sum of the weights obtained by means of Method A, the following correction is applied: the total weight mentioned at point 2 above is multiplied by the net weight obtained by means of Method A for each batch in turn. Each result is divided by the total net weight of the batches as determined by means of Method A. PARARTIMA II ANEXO II - BILAG II - ANHANG II - - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II - LIITE II - BILAGA II Peso bajo agua de 5 050 g de patatas (en gramos) Tenor en fÃ ©cula de patatas (en porcentaje) Cantidad de patatas necesarias para la fabricaciÃ ³n de 1 000 kg de fÃ ©cula (en kilogramos) Precio mÃ ­nimo a percibir por los productores para 1 000 kg de patatas (en ecus) Prima a percibir por el fabricante de fÃ ©cula para 1 000 kg de patatas (en ecus) Pago compensatorio que debe percibir el productor por 1 000 kg de patatas (en ecus) Vaegt under vand af 5 050 g kartofler (g) Kartoflernes stivelsesindhold (vaegtprocent) Kartoffelmaengde, der medgaar til fremstilling af 1 000 kg stivelse (kg) Producentens mindstepris pr. 1 000 kg kartofler (ECU) Praemie af betale kartoffelstivelsesfabrikanten pr. 1 000 kg kartofler (ECU) Udligningsbeloeb, som producenten modtager for 1 000 kg kartofler (i ECU) Unterwassergewicht von 5 050 g Kartoffeln (in Gramm) Staerkegehalt der Kartoffeln (in Prozent) Zur Erzeugung von 1 000 kg Kartoffelstaerke noetige Kartoffelmenge (in Kilogramm) Dem Erzeuger fuer 1 000 kg Kartoffeln zu zahlender Mindestpreis (in ECU) Dem Staerkeerzeuger fuer 1 000 kg Kartoffeln zu zahlende Praemie (in ECU) Dem Erzeuger fuer 1 000 kg Kartoffeln zu zahlende Ausgleichszahlung (in ECU) Varos ypo to ydor 5 050 g pataton (se grammaria) Periektikotita se amylo ton pataton (%) Posotita pataton aparaititi gia paragogi 1 000 kg amyloy (se chiliogramma) Elachisti timi pros eispraxi apo ton paragogo gia 1 000 kg pataton (se Ecu) Primodotisi pros pliromi ston paragogo gia 1 000 kg pataton (se Ecu) Exisotiki pliromi poy katavalletai ston paragogo gia 1 000 kg pataton (se Ecu) Underwater weight of 5 050 g of potatoes (grams) Starch content of potatoes (%) Quantity of potatoes for the manufacture of 1 000 kg of starch (kg) Minimum price to be paid to the potato producer per 1 000 kg of potatoes (ECU) Premium to be paid to the starch producer per 1 000 kg of potatoes (ECU) Compensatory payment to be paid to the producer per 1 000 kg potatoes (ECU) Poids sous l'eau de 5 050 g de pommes de terre (en grammes) Teneur en fÃ ©cule de la pomme de terre (en pourcentage) QuantitÃ © de pommes de terre nÃ ©cessaire Ã la fabrication de 1 000 kg de fÃ ©cule (en kilogrammes) Prix minimal Ã percevoir par le producteur pour 1 000 kg de pommes de terre (en Ã ©cus) Prime Ã percevoir par le fÃ ©culier pour 1 000 kg de pommes de terre (en Ã ©cus) Paiement compensatoire Ã percevoir par le producteur pour 1 000 kg de pommes de terre (en Ã ©cus) Peso sotto l'acqua di 5 050 g di patate (in grammi) Tenore in fecola delle patate (in %) QuantitÃ di patate necessaria alla fabbricazione di 1 000 kg di fecola (in kg) Prezzo minimo da percepire dal produttore per 1 000 kg di patate (in ecu) Premio da percepire dal fabbricante di fecola per 1 000 kg di patate (in ecu) Pagamento compensativo al produttore per 1 000 kg di patate (in ecu) Onderwatergewicht van 5 050 g aardappelen (in g) Zetmeelgehalte van de aardappelen (in %) Hoeveelheid aardappelen benodigd voor de vervaardiging van 1 000 kg zetmeel (in kg) Minimaal door de producent te ontvangen prijs per 1 000 kg aardappelen (in ecu) Door de zetmeelproducent te ontvangen premie per 1 000 kg aardappelen (in ecu) Aan de teler verschuldigd compensatiebedrag voor 1 000 kg aardappelen (in ecu) Peso debaixo de Ã ¡gua de 5 050 gr de batata (em gramas) Teor de fÃ ©cula de batata (em percentagem) Quantidade de batata necessÃ ¡ria ao fabrico de 1 000 kg de fÃ ©cula (em quilogramas) PreÃ §o mÃ ­nimo a cobrar pelos produtores para 1 000 kg de batata (em ecus) SubsÃ ­dio a cobrar pelo produtor de fÃ ©cula por 1 000 kg de batata (em ecus) Pagamento compensatÃ ³rio a cobrar pelo produtor relativamente a 1 000 kg de batata (em ecus) 5 050 g perunoita vedenalainen paino (grammoina) Perunoiden taerkkelyspitoisuus (prosentteina) 1 000 taerkkelyskilon valmistukseen tarvittava perunamaeaerae (kilogrammoina) Tuottajalle 1 000 kg :sta perunoita maksettava vaehimmaeishinta (ecuina) Taerkkelyksentuottajalle 1 000 kg :sta perunoita maksettava palkkio (ecuina) Tuottajalle 1 000 kg :sta perunoita maksettava tasausmaksu (ecuina) Vikt under vatten av 5 050 g potatis (g) Potatisens staerkelseinnehaall (%) Potatiskvantitet foer framstaellning av 1 000 kg staerkelse (kg) Minimipris att betala till potatisproducenten foer 1 000 kg potatis (ecu) Bidrag att betala till staerkelseproducenten foer 1 000 kg potatis (ecu) Kompensationsbetalning till producenten foer 1 000 kg potatis (ecu) 1 2 3 4 5 6 352 13,0 6 533 26,59 2,82 11,02 353 13,1 6 509 26,69 2,83 11,06 354 13,1 6 486 26,79 2,84 11,10 355 13,2 6 463 26,88 2,85 11,14 356 13,2 6 439 26,98 2,86 11,18 357 13,3 6 416 27,08 2,87 11,22 358 13,3 6 393 27,18 2,88 11,26 359 13,4 6 369 27,28 2,89 11,30 360 13,4 6 346 27,38 2,90 11,35 361 13,5 6 322 27,48 2,92 11,39 362 13,5 6 299 27,58 2,93 11,43 363 13,6 6 276 27,68 2,94 11,47 364 13,6 6 252 27,79 2,95 11,52 365 13,7 6 229 27,89 2,96 11,56 366 13,7 6 206 27,99 2,97 11,60 367 13,8 6 182 28,10 2,98 11,65 368 13,8 6 159 28,21 2,99 11,69 369 13,9 6 136 28,31 3,00 11,73 370 13,9 6 112 28,42 3,02 11,78 371 14,0 6 089 28,53 3,03 11,82 372 14,0 6 065 28,64 3,04 11,87 373 14,1 6 047 28,73 3,05 11,91 374 14,1 6 028 28,82 3,06 11,94 375 14,2 6 005 28,93 3,07 11,99 376 14,2 5 981 29,05 3,08 12,04 377 14,3 5 963 29,13 3,09 12,07 378 14,3 5 944 29,23 3,10 12,11 379 14,4 5 921 29,34 3,11 12,16 380 14,4 5 897 29,46 3,13 12,21 381 14,5 5 879 29,55 3,13 12,25 382 14,5 5 860 29,65 3,15 12,29 383 14,6 5 841 29,74 3,16 12,33 384 14,6 5 822 29,84 3,17 12,37 385 14,7 5 799 29,96 3,18 12,42 386 14,7 5 776 30,08 3,19 12,47 387 14,8 5 757 30,18 3,20 12,51 388 14,8 5 738 30,28 3,21 12,55 389 14,9 5 720 30,37 3,22 12,59 390 14,9 5 701 30,47 3,23 12,63 391 15,0 5 682 30,58 3,24 12,67 392 15,0 5 664 30,67 3,25 12,71 393 15,1 5 626 30,88 3,28 12,80 394 15,2 5 607 30,98 3,29 12,84 395 15,2 5 589 31,08 3,30 12,88 396 15,3 5 570 31,19 3,31 12,93 397 15,3 5 551 31,30 3,32 12,97 398 15,4 5 542 31,35 3,33 12,99 399 15,4 5 533 31,40 3,33 13,01 400 15,4 5 523 31,46 3,34 13,04 401 15,5 5 486 31,67 3,36 13,12 402 15,6 5 467 31,78 3,37 13,17 403 15,6 5 449 31,88 3,38 13,21 404 15,7 5 430 31,99 3,39 13,26 405 15,7 5 411 32,11 3,41 13,31 406 15,8 5 393 32,21 3,42 13,35 407 15,8 5 374 32,33 3,43 13,40 408 15,9 5 364 32,39 3,44 13,42 409 15,9 5 355 32,44 3,44 13,45 410 15,9 5 346 32,50 3,45 13,47 411 16,0 5 327 32,61 3,46 13,52 412 16,0 5 308 32,73 3,47 13,56 413 16,1 5 280 32,90 3,49 13,64 414 16,2 5 266 32,99 3,50 13,67 415 16,2 5 252 33,08 3,51 13,71 416 16,3 5 234 33,19 3,52 13,76 417 16,3 5 215 33,31 3,53 13,81 418 16,4 5 206 33,37 3,54 13,83 419 16,4 5 196 33,44 3,55 13,86 420 16,4 5 187 33,49 3,55 13,88 421 16,5 5 150 33,73 3,58 13,98 422 16,6 5 136 33,83 3,59 14,02 423 16,6 5 121 33,93 3,60 14,06 424 16,7 5 107 34,02 3,61 14,10 425 16,7 5 093 34,11 3,62 14,14 426 16,8 5 075 34,23 3,63 14,19 427 16,8 5 056 34,36 3,65 14,24 428 16,9 5 042 34,46 3,66 14,28 429 16,9 5 028 34,55 3,67 14,32 430 17,0 5 000 34,75 3,69 14,40 431 17,1 4 986 34,84 3,70 14,44 432 17,1 4 972 34,94 3,71 14,48 433 17,2 4 963 35,01 3,71 14,51 434 17,2 4 953 35,08 3,72 14,54 435 17,2 4 944 35,14 3,73 14,56 436 17,3 4 930 35,24 3,74 14,60 437 17,3 4 916 35,34 3,75 14,65 438 17,4 4 902 35,44 3,76 14,69 439 17,4 4 888 35,54 3,77 14,73 440 17,5 4 874 35,64 3,78 14,77 441 17,5 4 860 35,75 3,79 14,81 442 17,6 4 846 35,85 3,80 14,86 443 17,6 4 832 35,95 3,81 14,90 444 17,7 4 818 36,06 3,83 14,94 445 17,7 4 804 36,16 3,84 14,99 446 17,8 4 790 36,27 3,85 15,03 447 17,8 4 776 36,38 3,86 15,08 448 17,9 4 762 36,48 3,87 15,12 449 17,9 4 748 36,59 3,88 15,16 450 18,0 4 720 36,81 3,90 15,25 451 18,1 4 706 36,92 3,92 15,30 452 18,1 4 692 37,03 3,93 15,35 453 18,2 4 685 37,08 3,93 15,37 454 18,2 4 679 37,13 3,94 15,39 455 18,2 4 673 37,18 3,94 15,41 456 18,3 4 645 37,40 3,97 15,50 457 18,4 4 631 37,51 3,98 15,55 458 18,4 4 617 37,63 3,99 15,59 459 18,5 4 607 37,71 4,00 15,63 460 18,5 4 598 37,78 4,01 15,66 461 18,6 4 584 37,90 4,02 15,71 462 18,6 4 570 38,02 4,03 15,75 463 18,7 4 561 38,09 4,04 15,79 464 18,7 4 551 38,17 4,05 15,82 465 18,7 4 542 38,25 4,06 15,85 466 18,8 4 523 38,41 4,07 15,92 467 18,9 4 509 38,53 4,09 15,97 468 18,9 4 495 38,65 4,10 16,02 469 19,0 4 481 38,77 4,11 16,07 470 19,0 4 467 38,89 4,13 16,12 471 19,1 4 458 38,97 4,13 16,15 472 19,1 4 449 39,05 4,14 16,18 473 19,2 4 437 39,15 4,15 16,23 474 19,2 4 425 39,26 4,16 16,27 475 19,3 4 414 39,36 4,18 16,31 476 19,3 4 402 39,47 4,19 16,36 477 19,4 4 390 39,57 4,20 16,40 478 19,4 4 379 39,67 4,21 16,44 479 19,5 4 367 39,78 4,22 16,49 480 19,5 4 355 39,89 4,23 16,53 481 19,6 4 343 40,00 4,24 16,58 481,6 19,6 4 337 40,06 4,25 16,60 482 19,7 4 335 40,08 4,25 16,61 483 19,7 4 332 40,10 4,25 16,62 483,2 19,7 4 332 40,10 4,25 16,62 484 19,8 4 325 40,17 4,26 16,65 484,8 19,8 4 318 40,23 4,27 16,67 485 19,9 4 317 40,24 4,27 16,68 486 19,9 4 311 40,30 4,28 16,70 486,4 19,9 4 309 40,32 4,28 16,71 487 20,0 4 305 40,36 4,28 16,72 488 20,0 4 299 40,41 4,29 16,75 489 20,1 4 294 40,46 4,29 16,77 490 20,1 4 290 40,50 4,30 16,78 491 20,2 4 287 40,52 4,30 16,79 492 20,2 4 285 40,54 4,30 16,80 493 20,3 4 283 40,56 4,30 16,81 494 20,3 4 280 40,59 4,31 16,82 495 20,4 4 278 40,61 4,31 16,83 496 20,4 4 276 40,63 4,31 16,84 497 20,5 4 273 40,66 4,31 16,85 498 20,5 4 271 40,68 4,32 16,86 499 20,6 4 266 40,72 4,32 16,88 500 20,6 4 262 40,76 4,32 16,89 501 20,7 4 259 40,79 4,33 16,91 502 20,7 4 257 40,81 4,33 16,91 503 20,8 4 255 40,83 4,33 16,92 504 20,8 4 252 40,86 4,33 16,93 505 20,9 4 248 40,90 4,34 16,95 506 20,9 4 243 40,95 4,34 16,97 507 21,0 4 238 40,99 4,35 16,99 508 21,0 4 234 41,03 4,35 17,01 509 21,1 4 229 41,08 4,36 17,03 509,9 21,1 4 224 41,13 4,36 17,05 510 21,1 4 224 41,13 4,36 17,05 511 21,2 4 219 41,18 4,37 17,07 511,8 21,2 4 215 41,22 4,37 17,08 512 21,3 4 214 41,23 4,37 17,09 513 21,3 4 209 41,28 4,38 17,11 513,7 21,3 4 206 41,31 4,38 17,12 514 21,4 4 204 41,32 4,38 17,13 515 21,4 4 199 41,37 4,39 17,15 515,6 21,4 4 196 41,40 4,39 17,16 516 21,5 4 194 41,42 4,39 17,17 517 21,5 4 189 41,47 4,40 17,19 517,5 21,5 4 187 41,49 4,40 17,20 518 21,6 4 184 41,52 4,40 17,21 519 21,6 4 180 41,56 4,41 17,22 519,4 21,6 4 178 41,58 4,41 17,23 520 21,7 4 175 41,61 4,41 17,25 521 21,7 4 170 41,66 4,42 17,27 521,3 21,7 4 168 41,68 4,42 17,27 522 21,8 4 165 41,71 4,42 17,29 523 21,8 4 160 41,76 4,43 17,31 523,2 21,8 4 159 41,77 4,43 17,31 524 21,9 4 155 41,81 4,44 17,33 525 21,9 4 150 41,86 4,44 17,35 525,1 21,9 4 150 41,86 4,44 17,35 526 22,0 4 145 41,91 4,45 17,37 527 22,0 4 140 41,96 4,45 17,39 528 22,1 4 135 42,01 4,46 17,41 528,8 22,1 4 131 42,06 4,46 17,43 529 22,2 4 130 42,07 4,46 17,43 530 22,2 4 125 42,12 4,47 17,45 530,6 22,2 4 122 42,15 4,47 17,47 531 22,3 4 119 42,18 4,47 17,48 532 22,3 4 114 42,23 4,48 17,50 532,4 22,3 4 112 42,25 4,48 17,51 533 22,4 4 111 42,26 4,48 17,51 534 22,4 4 108 42,29 4,49 17,53 534,2 22,4 4 108 42,29 4,49 17,53 535 22,5 4 103 42,34 4,49 17,55 536 22,5 4 098 42,39 4,50 17,57 537 22,6 4 093 42,45 4,50 17,59 537,8 22,6 4 089 42,49 4,51 17,61 538 22,7 4 088 42,50 4,51 17,61 539 22,7 4 083 42,55 4,51 17,63 539,6 22,7 4 080 42,58 4,52 17,65 540 22,8 4 078 42,60 4,52 17,66 541 22,8 4 076 42,62 4,52 17,66541,4 22,8 4 075 42,63 4,52 17,67 542 22,9 4 072 42,66 4,53 17,68 543 22,9 4 066 42,73 4,53 17,71 543,2 22,9 4 066 42,73 4,53 17,71 544 23,0 4 061 42,78 4,54 17,73 545 23,0 4 056 42,83 4,54 17,75 et plus